Citation Nr: 1001496	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-14 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
erectile dysfunction.

2.  Entitlement to an effective date earlier than July 27, 
1988, for the grant of entitlement to service connection for 
erectile dysfunction.

3.  Whether there was clear and unmistakable error in an 
April 30, 2003 rating decision that denied entitlement to 
service connection for loss of kidney function.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The Veteran served on active duty from August 1960 to July 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
RO that, in pertinent part, granted service connection for 
erectile dysfunction and evaluated the condition as 
noncompensable effective March 7, 2005.  The RO also granted 
entitlement to special monthly compensation based on loss of 
use of a creative organ, also effective March 7, 2005.  The 
Veteran filed a timely appeal of the evaluation for his 
erectile dysfunction in a  September 2006 statement.

In August 2006, the RO found clear and unmistakable error in 
the October 2005 rating decision with respect to the 
effective date awarded for service connection for erectile 
dysfunction and entitlement to special monthly compensation.  
The RO granted an earlier effective date for both erectile 
dysfunction and special monthly compensation, effective as of 
July 27, 1988.  

In April 2007, the RO issued a statement of the case with 
respect to the issue of a higher initial evaluation for 
erectile dysfunction.  The Veteran filed his substantive 
appeal the same month, also noting dissatisfaction with the 
March 2005 effective date for erectile dysfunction, and 
raising questions regarding special monthly compensation and 
evidence showing penile deformity.  In July 2009, the RO 
issued a supplemental statement of the case with respect to 
the issues of a higher evaluation and earlier effective date 
for erectile dysfunction.  These issues were certified to the 
Board in July 2009.

In April 2003, the RO denied entitlement to service 
connection for loss of kidney function.  In March 2008, the 
Veteran was granted entitlement to service connection for 
nephrosclerosis, evaluated as 30 percent disabling effective 
April 3, 2007.  In May 2008, the Veteran submitted a 
statement arguing error in the April 2003 rating decision.  
In a February 2009 rating decision, the RO found no clear and 
unmistakable error in the April 2003 rating action.  In April 
2009, the RO acknowledged that it had received the Veteran's 
written disagreement with the February 2009 decision 
regarding clear and unmistakable error in the April 2003 
rating decision.  The Veteran's claims file does not contain 
a statement of the case with respect to this issue.  

In August 2009, the Veteran and his spouse testified at a 
hearing before the undersigned Acting Veteran's Law Judge.  A 
transcript of these proceedings has been associated with the 
Veteran's claims file. 

As the Veteran has perfected an appeal as to the initial 
rating assigned for his service-connected erectile 
dysfunction, the Board has characterized the issue in 
accordance with the decision in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (appeals from original awards are not to 
be construed as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of service connection.

The issue of whether there was clear and unmistakable error 
in an April 30, 2003 rating decision that denied entitlement 
to service connection for loss of kidney function, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In August 2009, during the Veteran's hearing before the 
undersigned Acting Veteran's Law Judge, and prior to the 
promulgation of a decision in the appeal, the Veteran 
notified VA that he wished to withdraw his claim of 
entitlement to an effective date prior to July 27, 1988 for 
the grant of service connection for erectile dysfunction. 

2.  The Veteran's erectile dysfunction is manifested by 
impotence, but no penis deformity; the Veteran is in receipt 
of special monthly compensation under 38 C.F.R. § 3.350 on 
account of loss of use of a creative organ.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran (or his or her representative) concerning the 
issue of entitlement to an effective date prior to July 27, 
1988, for the grant of service connection for erectile 
dysfunction, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).  

2.  The criteria for an initial compensable disability rating 
for erectile dysfunction have not been met.  38 U.S.C.A. 
§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.115b, Diagnostic Code 7522 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of earlier effective date claim.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record at a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202, 20.204.  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  

In this case, the record indicates that in August 2009, at a 
hearing before the Board, the Veteran withdrew his appeal as 
to the claim for entitlement to an effective date earlier 
than July 27, 1988, for the grant of entitlement to service 
connection for erectile dysfunction.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the claim, and it is dismissed.  


II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

In this regard, the Board notes that, with respect to the 
Veteran's initial increased rating claim for his service-
connected erectile dysfunction, the Board observes that in 
Dingess v. Nicholson, the Court has held that upon receipt of 
an application for service connection, VA is required to 
notify a claimant of what information and evidence will 
substantiate the elements of the claim for service 
connection, including that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In Dingess, however, the Court also 
declared, that "[i]n cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled." Id. at 491.  As such, no further VCAA notice is 
required with respect to the Veteran's claim for an initial 
higher disability rating for his erectile dysfunction; and 
under the circumstances, the Board finds no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  In particular, 
the information and evidence associated with the claims files 
consists of the Veteran's service records, extensive post-
service treatment records and reports, the Veteran's 
testimony before the Board, and written statements submitted 
by the Veteran in support of the claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the Veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  

III.  Higher initial rating for erectile dysfunction.

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  The Veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  In this regard, the Board also acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a Veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as the Veteran's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992).  Where a Veteran has been 
diagnosed as having a specific condition and the diagnosed 
condition is not listed in the Ratings Schedule, the 
diagnosed condition will be evaluated by analogy to closely-
related diseases or injuries in which not only the functions 
affected, but the anatomical localizations and 
symptomatology, are closely analogous.  38 C.F.R. § 4.20.  

In this case, the Veteran's erectile dysfunction is currently 
evaluated as noncompensable under Diagnostic Code 7522.  
Under this code, penis deformity with loss of erectile power 
is evaluated as 20 percent disabling.  A note to this code 
indicates that a review should be undertaken for entitlement 
to special monthly compensation under 38 C.F.R. § 3.350.

The medical evidence in this case consists primarily of VA 
examinations dated in March 2005 and February 2008, the 
Veteran's post-service treatment records, and the Veteran's 
testimony before the Board.  

The March 2005 examination was conducted primarily in 
connection with the Veteran' hypertension and diabetes 
mellitus.  As part of this examination, the examiner noted no 
urology history.  The Veteran reported, however, that he had 
had impotence for several years and that he took occasional 
Viagra with good results in the absence of adverse factors.  
The Veteran was diagnosed with essential hypertension and 
diabetes mellitus type II.  No penile deformity was 
indicated.

A February 2008 VA examination in connection with his kidney 
condition, diabetes mellitus, and hypertension, also noted 
the presence of erectile dysfunction corrected by Viagra, but 
noted that this was not pertinent to the renal disease.  No 
penile deformity was indicated.

The Veteran's treatment records contain multiple diagnoses of 
impotence and indicate that the Veteran has been treated with 
Viagra for this condition.  The Veteran's treatment records, 
however, do not indicate the presence of any penile 
deformity.

In this regard, the Board notes that, in the Veteran's 
substantive appeal dated in April 2007, the Veteran added a 
note that read "medical evidence showing penile deformity."  
In his August 2009 testimony before the Board, the Veteran 
clarified that he did not have a penile deformity and that 
this note was just a question about this, as he did not know 
what was meant by language in the rating decision and 
statement of the case issued by the RO.

Based on the foregoing, a compensable evaluation for erectile 
dysfunction under Diagnostic Code 7522 is not warranted.  
Here, the Board notes that, while the Veteran was noted to 
suffer impotence, the Veteran has indicated, and his medical 
records also indicate, that the Veteran does not suffer from 
a penis deformity.  The Board also notes that the Veteran is 
in receipt of special monthly compensation under 38 C.F.R. 
§ 3.350 on account of loss of use of a creative organ.

The Board also notes that the record does not establish that 
the schedular criteria are inadequate to evaluate the 
Veteran's disability so as to warrant the assignment of a 
higher evaluation on an extra-schedular basis.  In this 
regard, the Board notes that there is no showing that the 
Veteran's disability has resulted in marked interference with 
employment.  In addition, there is no showing that the 
disability has necessitated frequent periods of 
hospitalization, or that it has otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court held that a TDIU claim is part of an increased rating 
claim when such claim is raised by the record.   The Court 
further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU 
will be considered part and parcel of the claim for benefits 
for the underlying disability.  Id.   In this case, the Board 
finds that a claim for a TDIU is not raised by the record as 
the evidence of record fails to show that the Veteran is 
unemployable. 

Here, the Board notes that where the schedular rating is less 
than total, a total disability rating for compensation 
purposes may be assigned when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  

In exceptional circumstances, where the Veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b). 

In this case, the Veteran does not meet the numerical 
criteria set forth above, as his total combined evaluation 
for his service-connected disabilities is 50 percent 
disabling, with the highest individual evaluation being 30 
percent disabling.  And the Veteran's medical records do not 
indicate that he is otherwise unemployable due to his 
service-connected disabilities.  Therefore, the Board finds 
that no further consideration of a TDIU is warranted.  


ORDER

The appeal concerning the claim for entitlement to an 
effective date earlier than July 27, 1988, for the grant of 
entitlement to service connection for erectile dysfunction, 
is dismissed.  

An initial compensable evaluation for erectile dysfunction is 
denied.


REMAND

After a thorough review of the Veteran's claims file, the 
Board finds that the Veteran's claim regarding clear and 
unmistakable error in an April 30, 2003 rating decision that 
denied entitlement to service connection for loss of kidney 
function must be remanded for further development.

Here, the Board notes that in April 2003, the RO denied 
entitlement to service connection for loss of kidney 
function.  In March 2008, the Veteran was granted entitlement 
to service connection for nephrosclerosis, evaluated as 30 
percent disabling effective April 3, 2007.  In May 2008, the 
Veteran submitted a statement arguing error in the April 2003 
rating decision.  In a February 2009 rating decision, the RO 
found no clear and unmistakable error in the April 2003 
rating action.  In April 2009, the RO acknowledged that it 
had received the Veteran's written disagreement with the 
February 2009 decision regarding clear and unmistakable error 
in the April 2003 rating decision.  

Based on the foregoing, the Board finds that the Veteran 
filed a timely notice of disagreement with respect to the 
February 2009 RO decision finding no clear and unmistakable 
error in the April 2003 rating decision denying entitlement 
to service connection for loss of kidney function.  The RO, 
however, has not issued to the Veteran a statement of the 
case with respect to this issue.  Inasmuch as the RO has not 
furnished the appellant a statement of the case that 
addresses the issue, a remand is warranted.  38 C.F.R. 
§ 20.201, 20.300-301;  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999); see also Grantham v. Brown, 111 F.3d 1156 
(Fed. Cir. 1997).

Accordingly, the case is REMANDED for the following action:

The RO should furnish the Veteran a 
statement of the case regarding the issue 
of clear and unmistakable error  in the 
April 30, 2003 rating decision that 
denied entitlement to service connection 
for loss of kidney function, to include 
notification of the need, and the 
appropriate time period, in which to file 
a substantive appeal to perfect the 
issues, in accordance with 38 C.F.R. 
§ 19.30.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


